CERTIFICATE The undersigned, William M. Tartikoff, Vice President of First Variable Rate Fund, Calvert Tax-Free Reserves, Calvert Social Investment Fund, Calvert Cash Reserves, The Calvert Fund, Calvert World Values Fund, Inc., Calvert Social Index Series, Inc., Calvert Impact Fund, Inc., Calvert SAGE Fund, and Calvert Variable Products, Inc., Calvert Variable Series, Inc. (singly, the "Fund" or collectively, the "Funds") hereby certifies that the following resolutions were unanimously adopted by the Independent Trustees/Directors of each Fund, and by all of the Trustees/Directors of each Fund, at meetings of the Board of Trustees/Directors of the Funds on September 10, 2013: RESOLVED , that it is in the best interest of the Funds topurchase jointly with Calvert Investments, Inc., and itssubsidiaries ("Calvert"), a Fidelity Bond of $13,000,000($75,000 deductible for the Covered Affiliates) from ICIMutual Insurance Company for an annual premium of$76,000, and D&O/E&O professional liability coverage of$10,000,000 (maximum $250,000 deductible) fromTravelers for an annual premium of $175,000, and$5,000,000 of D&O Excess coverage (for the InsuredFunds and Independent Trustees/Directors) fromContinental Casualty (“CNA”) for an annual premium of$43,750, exclusive of taxes, and an additional$10,000,000 of D&O Excess coverage (for theIndependent Trustees/Directors) from CNA for an annualpremium of $55,000; and FURTHER RESOLVED , the officers of the Funds shallpurchase additional fidelity bond coverage as required forincreased assets, provided each Board is subsequentlynotified of the purchase; and FURTHER RESOLVED , that having taken all relevantfactors into consideration, including, but not limited to, theother parties named as insureds, the nature of thebusiness activities of such other parties, the amount ofthe joint insurance bond, and the amount of the premiumfor such bond, the ratable allocation of premium amongall the parties named as insureds, and the extent to whichthe share of premium allocated to the investmentcompany is less than the premium such company wouldhave had to pay if it had provided and maintained a singleinsurance bond, hereby determine that the allocation ofpremium and coverage among the Funds and Calvert be60% to the Funds (allocated among the Funds based onaverage net assets) and 40% to Calvert for the FidelityBond and for the first $10,000,000 of D&O/E&O coverage 40% to the Funds and 60% to Calvert; and FURTHER RESOLVED , that the premium for the$5,000,000 of D&O Excess coverage for the InsuredFunds and the Independent Trustees/Directors and the$10,000,000 of D&O Excess coverage for theIndependent Trustees/Directors only shall be allocated100% among the Funds; and FURTHER RESOLVED, that the premium expenseattributable to coverage under the D&O/E&O for (i) theCalvert Social Index operations, (ii) acts as defined inRule 461 (c) of the Securities Act of 1933 (willfulmisfeasance, bad faith, gross negligence or recklessdisregard of the duties of office), and (iii) work for theCalvert Social Investment Foundation, be allocatedentirely to Calvert; and FURTHER RESOLVED , that the Allocation Agreementattached to this memorandum in regard to the FidelityBond be adopted; and FURTHER RESOLVED , that the purchase of ExcessStop GAP policy from XL is hereby ratified and that thepremium for such policy be allocated as follows: 40% tothe Funds and 60% to Calvert; and FURTHER RESOLVED , the officers of the Funds shalltake all action necessary to carry out the aboveexpressed intent of the Boards and shall make allnecessary filings with the U.S. Securities and ExchangeCommission. BOND STATEMENT December 5, 2013 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Fidelity Bonds Calvert Variable Products, Inc. (formerly Summit Mutual Funds, Inc.) File numbers 2 -90309 and 811-04000 Dear Sir or Madam: Calvert Variable Products, Inc. ("Fund") hereby represents that it would have been required to maintain a single insured bond in the amount of $1,25
